Title: From James Madison to John Quincy Adams, 21 November 1823
From: Madison, James
To: Adams, John Quincy


        
          Dear Sir
          Montpellier Novr. 21. 1823
        
        Having received a letter from Mr. Rush to which I wish to give a very safe as well as early answer, you will add to your former favors by having it forwarded with the first communications to him from your Department. Praying you to excuse the trouble I am giving, I offer anew assurances of my high esteem & cordial respects
        
          James Madison
        
      